Dear Chief Gorrondona:
You have requested the opinion of this office regarding the authority of a fire protection district to establish a pension plan for volunteer firefighters.
According to your correspondence, Fire Protection District No. 4 of St. Tammany Parish had formerly enrolled its volunteers in a plan sponsored by Volunteer Firemen's Insurance Services, Inc. ("VFIS"), but the District terminated the plan when it became cost prohibitive.  The District would now like to reestablish, fund, and administer, a plan of its own, but the District cannot find any legal authority which would allow it to do so.  In a follow-up letter, you also requested our opinion as to whether the District had the authority to fund the pension plan through its contract with VFIS.
Your inquiry must be addressed in light of La. Const. (1974) Art. VII, Sec. 14(A), which provides, in pertinent part:
          Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned pledged or donated to or for any person, association, or corporation, public or private."
In Opinion No. 91-162 this office concluded that public funds received by volunteer fire departments may be used to establish and maintain a retirement plan.  Since that opinion was rendered, Act 657 of 1992 was adopted by the Louisiana Legislature.  The Act amended and reenacted R.S. 33:2036 G(2) to provide for pension plans for volunteer firemen.
Act 657 provides that a municipal or parish governing authority may legally establish a pension program pursuant to the provisions of R.S. 33:2036 G(2).
Additionally, a fire protection district is established as a public corporation and, as such, has the authority to, among other things, ". . . contract obligations. . .".  They may ". . . do and perform all acts . . . necessary and proper . . . for effective fire prevention . . ."  (R.S. 40:1500)  We view the broad corporate authority of a fire protection district as supplemental to the powers granted to municipal and parish governing authorities by R.S. 33:2036 G(2).
Accordingly, we reaffirm the conclusion of Opinion 91-162 and further conclude that a fire protection district, in the exercise of its broad corporate powers as a public corporation, may legally establish a pension plan that would provide benefits for volunteer firemen which may include group health and accident insurance.  It should be noted that Louisiana recognizes the valuable services that are provided by volunteer firemen and has extended various benefits to those volunteers: Blanket Health and Accident Insurance, R.S. 22:215; Death Benefits, R.S. 33:2043; and Group Insurance, R.S. 40:1593.  We enclose herewith a copy of Act 657 and Opinion No. 91-162 for your information.
Very truly yours,
                                 RICHARD P. IEYOUB Attorney General
                                 BY: KENNETH C. DEJEAN Assistant Attorney General
RPI:KCD:ams1551y